Citation Nr: 0627434	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-43 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the RO in 
Hartford, Connecticut that denied service connection for 
chronic acquired psychiatric disorder.  (The veteran's claims 
file was temporarily transferred to the RO in Hartford for 
adjudication and was subsequently returned to the 
jurisdiction of the RO in Detroit, Michigan).  The veteran 
filed a notice of disagreement (NOD) in May 2004, and the RO 
issued a statement of the case (SOC) in September 2004.  
Later in September 2004, the veteran filed statement that the 
Board construes as a timely substantive appeal, followed by a 
VA Form 9, Appeal to Board of Veterans' Appeals, in December 
2004.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Although the veteran was diagnosed with schizophrenia 
reaction during service (then considered as existing prior to 
service), and was medically discharged as a result; post-
service, uncontradicted VA medical opinions indicate, at a 
minimum, that there is as least as likely as not a 
relationship between current schizophrenia, undifferentiated, 
and the psychiatric problems manifested in service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a grant of service connection for 
schizophrenia, undifferentiated, are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

Since her discharge from service, the veteran has been 
diagnosed with, and been treated for, psychiatric disability 
variously diagnosed as disassociative disorder, schizophrenia 
with alcohol dependency, bipolar disorder, depressive 
disorder, atypical psychosis, and, more recently, 
schizophrenia, undifferentiated.  Hence, there is no question 
that the veteran has current acquired psychiatric disability.  
The only remaining question is whether any such current 
disability is medically related to her period of active 
military service.

The veteran contends that her psychiatric problems initially 
began, and were aggravated, during service.  Service medical 
records demonstrate that the veteran was discharged from 
service due to a "nervous breakdown"; she was then 
diagnosed with schizophrenic reaction, acute, moderate, 
undifferentiated type.  In December 1969, the veteran was 
hospitalized after making a suicidal gesture by ingesting an 
undetermined number of pills.  It was noted that the veteran 
stated she had a previous psychiatric hospitalization when 
she was fifteen years old.  A March 1970 hospital report 
indicated that the veteran had a predisposition of marked, 
long history of rejection, death, and lack of mothering.  The 
findings were that the veteran's schizophrenic reaction 
existed prior to service, not in the line of duty, and that 
she was permanently disqualified from world-wide duty.  

VA and private medical records reflect that the veteran has 
received ongoing psychiatric treatment for various diagnosed 
disorders since December 1989.  In March 2002, the Social 
Security Administration found the veteran to be disabled with 
a primary diagnosis of organic mental disorders (chronic 
brain syndrome) and a secondary diagnosis of epilepsy.  

On VA examination in December 2002, the examiner noted that 
he asked the veteran about psychiatric problems during 
service, as the claims file was not available.  The veteran 
stated that she was a "very good airman" and proceeded to 
describe some condition with hysteriform or conversion 
factors.  She described her stay in the Biloxi, Mississippi 
military hospital as one for treatment on a psychiatric ward.  
The examiner noted that the veteran described her post-
service mental health as some form of psychosis or psychotic-
type form of her epileptic disorder and that since service 
she had psychiatric care in Iowa where she was hospitalized 
more than once for suicidal behavior.  The examiner diagnosed 
psychosis, atypical, in control with anti-epileptic and 
behavior stabilizing medications.  The examiner opined that 
because of the veteran's history of past psychiatric 
hospitalization in Biloxi, Mississippi, followed by behavior 
that seemed not dissimilar in Iowa, and subsequently in 
frequent behavior outbursts that this examiner believes that 
her psychiatric condition is at least as likely "is" not 
related to her mental condition in the military service.  The 
Board finds that the "is" is most likely a typographical 
error; hence, the examiner's opinion should be read as 
concluding that a relationship between current psychiatric 
disability and service is "at least as likely as not."  

A February 2003 VA examiner also has offered an opinion 
indicating that current acquired psychiatric disorder is 
service related.  The examiner noted that he reviewed the 
veteran's claims file (although the December 2002 examination 
report was not then of record).  The examiner noted that the 
service medical records reflect that the veteran was found to 
have depression and suicidal gestures, with a noted history 
of such symptoms and a reported psychiatric hospitalization 
at the age of fifteen.  After conducting a very thorough 
examination, providing a very detailed report showing 
consideration of all the veteran's service medical records 
and post-service medical records, the VA examiner diagnosed 
schizophrenia, undifferentiated and opined that the veteran's 
schizophrenic disorder was diagnosed in service, continues at 
the present time, and is service related.

Hence, the Board finds that there is competent medical 
evidence tending to support a relationship between current 
psychosis and psychiatric problems in service.  The Board is 
cognizant that, during service, the veteran's schizophrenic 
reaction as described as pre-existing service and not in line 
of duty, and that there was then no explicit finding as to 
whether the disability was aggravated during service.  While 
neither of the post-service medical opinions by the December 
2002 and February 2003 VA examiners explicitly commented upon 
pre-existence or in-service-aggravation, the fact remains 
that these opinions-which, collectively indicate, at a 
minimum, that there is at least as likely as not a 
relationship between current psychiatric disability and 
service-are the only ones to address the medical etiology of 
current, acquired psychiatric disorder; hence, the opinions 
are not contradicted by any other medical evidence or 
opinion.  The Board points out that VA adjudicators are not 
free to ignore or disregard the medical conclusions of VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.  

In view of the psychiatric problems manifested in service-
then diagnosed as schizophrenic reaction-the medical 
opinions noted above that tend to establish a nexus between 
in-service psychiatric symptoms and current undifferentiated 
schizophrenia, and affording the veteran the benefit of the 
doubt, the Boards that service connection for schizophrenia, 
undifferentiated, is warranted.  



ORDER


Service connection for schizophrenia, undifferentiated, is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


